Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-1-22 has been entered.
2)	The disclosure is objected to because of the following informalities: The abstract should be one paragraph..  
Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al (US 2014/0069560) in view of Warfford et al (US 2013/0213542) and in view of at least one of Losi et al (US 2007/0187013), Kaneko (US 2015/0336431) and Perrin et al (WO 2018/002488).


With respect to WO 2018/002488, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  US 2019/0255887 is an English language equivalent to WO 2018/002488.  Without the above noted translation of applicant's foreign priority application, the earliest filing date to which claims
10-18 are entitle is 3-19-18.  Since the publication date (1-4-18) of
WO 2018/002488 is before the earliest filing date (3-19-18) to which claims 10-18 are entitled, WO 2018/002488 is available as prior art under 35 USC 102(a)(1).    

	Schweitzer et al discloses a pneumatic passenger tire having a tread 10 comprising circumferential grooves 20 and reinforcements 33.  The circumferential grooves separate land portions.  A portion of FIGURE 4 is reproduced below:

    PNG
    media_image1.png
    303
    704
    media_image1.png
    Greyscale

The tread is a molded, extruded or shaped rubber component [paragraph 39], which may be made of any suitable or common tread compound or compounds [paragraph 48].  Thus, the tread comprises a main rubber mixture.  Each reinforcement comprises 100 parts at least one rubber component, 50 to 120 phr filler wherein at least 20 phr filler is carbon black and 10 to 30 phr phenolic resin [paragraph 9].  Thus, the reinforcement comprises a rubber mixture.  The reinforcements 33 extend from the radially inner surface of the tread 10 to the radially outer surface of the tread [FIGURE 4, paragraph 52].  Each groove 20 has sidewalls 22, 23 and a bottom 21.  On each side of a circumferential groove 20, the reinforcement 33 defines a "CIRCUMFERENTIAL REINFORCING ELEMENT", which defines a sidewall of the circumferential groove and has a triangular cross section.  Thus, each CIRCUMFERENTIAL REINFORCING ELEMENT in a land portion is arranged axially relative to a sidewall (side face) of the circumferential groove at a distance "d" of 0% of the axial width of the land portion wherein the distance "d" is substantially constant extending radially from the inside toward the outside over an entire radial height "h" of the CIRCUMFERENTIAL REINFORCING ELEMENT.  Since each CIRCUMFERENTIAL REINFORCING ELEMENT extends from the radially inner surface of the tread to the radially outer surface of the tread, the height "h" of the CIRCUMFERENTIAL REINFORCING ELEMENT is 100% of a thickness of the tread (100% falling within the claimed range of at least 5%) and thereby must extend above a "wear limit level".  The Shore A hardness of the CIRCUMFERENTIAL REINFORCING ELEMENT is greater than the Shore A hardness of the TREAD [paragraph 22].  The Shore A hardness of the CIRCUMFERENTIAL REINFORCING ELEMENT is greater than 80 [paragraph 56].  The elongation at break of the CIRCUMFERENTIAL REINFORCING ELEMENT is greater than 300% [paragraph 56].  Schweitzer et al teaches that the reinforcements may be applied to the lateral grooves [paragraph 54].  Schweitzer et al teaches that the reinforcements locally reinforce, support or strengthen grooves, reduce rotation or tilt of grooves when subject to lateral forces and improve tire's cornering stiffness [paragraphs 6-8].  Schweitzer et al does not recite undercut grooves.  
	As to claim 10, it would have been obvious to provide the tread of Schweitzer et al's tire such that each side face of each circumferential groove is undercut; each CIRCUMFERENTIAL REINFORCING ELEMENT thereby defining an obtuse triangle since (1) Schweitzer et al shows each CIRCUMFERENTIAL REINFORCING ELEMENT having a triangular cross section and (2) Warfford et al, directed to a pneumatic tire (e.g. passenger tire size 205/55R16), teaches providing a tire tread with five land portions comprising circumferential grooves wherein the central three land portions are block rows and the circumferential grooves are undercut (angle delta = 10 to -12 degrees with respect to the radial direction) to provide an increase in surface void, which is helpful for channeling water and capturing snow [FIGURES 1-3, paragraph 43].  When Schweitzer et al's FIGURE 4 tire tread comprising CIRCUMFERENTIAL REINFORCING ELEMENTS each having triangular cross section and defining a sidewall of a circumferential groove is provided with undercut circumferential grooves as per Warfford et al, one of ordinary skill in the art would readily appreciate that the resulting tread comprises CIRCUMFERENTIAL REINFORCING ELEMETNS each defining an obtuse triangle.  
	With respect to dynamic shear modulus G* (claims 10-11 and 13-14),
it would have been obvious to one of ordinary skill in the art to provide the tread of
Schweitzer et al such that each CIRCUMFERENTIAL REINFORCING ELEMENT consists of a rubber mixture with a dynamic shear modulus G* greater than a dynamic shear modulus G* of a main rubber mixture of the tread [claim 10], the element consists of a rubber mixture with a dynamic shear modulus G* at least two times greater than a dynamic shear modulus G* of a main rubber mixture of the tread [claim 11], the rubber mixture forming the element has a dynamic shear modulus G* greater than 5 MPa [claim 13], the rubber mixture forming the element has a dynamic shear modulus G* greater than 10 MPa [claim 14] since of (1) Schweitzer et al teaches that the reinforcements 33 having high hardness locally reinforce, support or strengthen grooves, reduce rotation or tilt of grooves in the tire tread when subject to lateral forces and improve tire's cornering stiffness [paragraphs 6-8] and (2) (A) Losi et al teaches providing a tire tread comprising "reinforcing elements" 9 [FIGURE 3A] such that the reinforcing elements have a modulus E' = 20 to 80 MPa and IRHD hardness = 75-90 and the tread has modulus E' = 4 to 15 MPa and IRHD = 35 to 80 to reduce amount of deformation of grooves and improve draining capacity and road holding on wet ground, (B) Kaneko teaches providing a tire tread comprising "reinforcements" such that the modulus Ef of the reinforcements is at least 20 times the modulus Et of the tread, the tread having a modulus Et = 1.5 to 15 MPa and/or (C) Perrin et al's teaching to provide a circumferential reinforcing element made of rubber mixture with a modulus G* greater than the modulus G* of tread which is made of rubber mixture to improve grip performance wherein modulus G* (tread) is less than or equal to 1.3 MPa [paragraph 38] and modulus G* (circumferential reinforcing element) is greater than 20 MPa [paragraph 37].1 Thus, the applied prior art teaches toward and renders obvious providing the CIRCUMFERENTIAL REINFORCING ELEMENTS with a stiffness (modulus G*) greater than a stiffness (modulus G*) of the TREAD.   
	As to claim 12, Schweitzer et al's CIRCUMFERENTIAL REINFORCING ELEMENT forms a side face of a circumferential groove and Warfford et al teaches that a side face of a circumferential groove should be undercut. 
  	As to claim 16, Schweitzer et al teaches that the reinforcements 33 extend from the radially inner surface of the tread 10 to the radially outer surface of the tread [FIGURE 4, paragraph 52]; the CIRCUMFERENTIAL REINFORCING ELEMENT thereby being flush with the contact surface of the tread.
	As to claim 17, Schweitzer et al provides a CIRCUMFERENTIAL REINFORCING ELEMENT on each side of a circumferential groove [FIGURE 4].
	As to claim 18, the CIRCUMFERENTIAL REINFORCING ELEMENTS on each side of the circumferential groove are connected by a strip formed from the same rubber mixture as the rubber mixture forming the CIRCUMFERENTIAL REINFORCING ELEMENTS to form the reinforcement 33.  
5)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al (US 2014/0069560) in view of Warfford et al (US 2013/0213542) in view of at least one of Losi et al (US 2007/0187013), Kaneko (US 2015/0336431) and Perrin et al (WO 2018/002488) as applied above and further in view of Japan 780 (JP 2013-220780).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide Schweitzer et al's tire tread such that modulus G* of a rubber mixture on the surface of the groove bottom is identical to the modulus G* of the main rubber mixture of the tread since (1) Japan 780 discloses a tire tread comprising tread rubber and reinforcing rubber for circumferential grooves wherein the hardness HR of the reinforcing rubber is greater than the hardness HC of the tread rubber; HC = 60 to 70; HC + 3 < HR < HC +15 (HR = 63 to 85); breaking elongation (reinforcing rubber) greater than 500% (preferably 550-800%); breaking strength (reinforcing rubber) = 12-17 MPa or more (preferably 20-30 MPa) [FIGURES 1-4, machine translation] and (2) Japan 780 teaches that using tread rubber to form the groove bottom and using reinforcing rubber to form sidewalls of the circumferential groove [FIGURE 5] is an alternative to using reinforcing rubber to form the sidewalls and groove bottom of the circumferential groove [FIGURE 6].
Remarks
6)	Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	In view of applicant's statement on page 5 of the RCE filed 6-1-22,
US 2019/0255887 is not available as prior art under 35 USC 102(a)(2).
	Applicant argues that Perrin should not be considered prior art under 102(a)(1) as it was published after the effective filing date of the present application.  This argument is not persuasive.  WO 2018/002488 to Perrin et al is available as prior art under 35 USC 102(a)(1). With respect to WO 2018/002488, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  US 2019/0255887 is an English language equivalent to WO 2018/002488.  Without the above noted translation of applicant's foreign priority application, the earliest filing date to which claims 10-18 are entitle is 3-19-18.  Since the publication date (1-4-18) of WO 2018/002488 is before the earliest filing date (3-19-18) to which claims 10-18 are entitled, WO 2018/002488 is available as prior art under 35 USC 102(a)(1).    
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since it is known that E = 2G(1 + v) and that the Poisson's ratio v of rubber material is a value very close to 0.5, it follows that E = 3G.